People v Bregg (2018 NY Slip Op 06293)





People v Bregg


2018 NY Slip Op 06293


Decided on September 27, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 27, 2018

108597

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vMICHAEL A. BREGG, Appellant.

Calendar Date: August 6, 2018

Before: Garry, P.J., Lynch, Mulvey, Rumsey and Pritzker, JJ.


Rural Law Center of New York, Castleton (Kelly L. Egan of counsel), for appellant, and appellant pro se.
Gary M. Pasqua, District Attorney, Canton (Matthew L. Peabody of counsel), for respondent.

MEMORANDUM AND ORDER
Appeals (1) from a judgment of the County Court of St. Lawrence County (Champagne, J.), rendered June 30, 2016, convicting defendant upon his plea of guilty of the crime of driving while intoxicated, and (2) from a judgment of said court, rendered November 30, 2016, which revoked defendant's probation and imposed a sentence of incarceration.
In satisfaction of a three-count indictment, defendant pleaded guilty to the reduced charge of driving while intoxicated and waived his right to appeal. Defendant was sentenced in accordance with the terms of the plea agreement to a term of probation. Thereafter, defendant admitted to violating certain conditions of his probation. County Court revoked defendant's probation and sentenced him to 120 days in jail. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on these appeals. Based upon our review of the record, counsel's brief and defendant's pro se submission, we agree. Therefore, the judgments are affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490, 492-493 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Mulvey, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgments are affirmed, and application to be relieved of assignment granted.